RENDERED: OCTOBER 29, 2020
                                                         TO BE PUBLISHED

               Supreme Court of Kentucky
                               2019-SC-0231-DG


COMMONWEALTH OF KENTUCKY                                              APPELLANT



                   ON REVIEW FROM COURT OF APPEALS
V.                          NO. 2017-CA-1978
                 FAYETTE CIRCUIT COURT NO. 14-CR-00768



MICHAEL WAYNE CROWE                                                    APPELLEE




               OPINION OF THE COURT BY JUSTICE KELLER

                                  AFFIRMING

      Michael Wayne Crowe was indicted by a Fayette County grand jury on

the charge of murder for the death of his wife, Felicia Walker. He pleaded guilty

to the amended charge of manslaughter in the first degree, a Class B felony, in

exchange for the Commonwealth’s recommendation of fifteen years to serve.

After pleading guilty but before he was sentenced by the trial court, Crowe

moved the trial court to classify him as a domestic violence victim pursuant to

Kentucky Revised Statute (“KRS”) 439.3401(5). This classification would reduce

his parole eligibility from 85% of his sentence to 20% of his sentence. The trial

court denied Crowe’s motion. The Court of Appeals reversed the trial court, and

we granted the Commonwealth’s motion for discretionary review. Having
thoroughly reviewed the record and the arguments of the parties, we hereby

affirm the Court of Appeals.

                                I. BACKGROUND

      On May 2, 2014, Crowe rented a motel room for two nights to share with

Walker. The couple drank alcohol and argued during the evening. Around

10:00 p.m., the front desk manager at the motel received a phone call from a

female in Crowe’s room, presumably Walker, who sounded upset and asked the

manager to place a call for her and to leave that person a message to call her

back at the motel. Approximately fifteen minutes later, the front desk manager

called the room back, and a male, presumably Crowe, answered the phone. The

male stated that everything was okay and that the female was upset because of

a recent death in her family.

      The next morning, after seeing a male leave the room carrying a trash

can, the motel manager entered the room and found Walker’s body. Detective

Dawn Dunn responded to the motel to investigate the death. Upon entering the

room, she did not see any signs of a struggle. The pillows were stacked on the

bed, and there were a few small drops of blood on the bed. Detective Dunn

called the number that was given to the front desk manager by the female the

night before and found that it belonged to Dennis, Walker’s sister’s husband.

Dennis provided Dunn with Crowe’s mother’s contact information. Dunn then

spoke to Crowe’s mother who advised that although Crowe lived with her, she

had not seen him since he left for work the day before. Crowe’s car was found




                                       2
abandoned in Versailles, and on May 5, he was found in a wooded area near

the car.

      On May 6, Crowe voluntarily went to the police station for an interview.

He advised Dunn that he and Walker lived with his mother, and they had

rented the motel room to get away for a couple of days. He told Dunn that while

in the motel room, he and Walker argued. He stated that Walker lunged toward

him and bit him near his nipple. Dunn testified that on the date of the

interview, Crowe still had an open wound where Walker had bitten him. She

photographed this wound as well as other bruises on his arms and back.

Crowe then stated that Walker fell asleep on the couch and he went to sleep in

the bed. Crowe stated that when he woke up the next morning he realized

Walker was dead and believed she had overdosed on pills. Crowe was not

arrested at that time, as Walker’s cause of death had not yet been determined.

      As part of her investigation, Dunn examined the pillow cases from the

motel room and found imprints of what appeared to be a person’s eyes, nose,

and mouth. Dunn compared the imprints from the pillow to a photograph of

Walker’s face and believed that they matched. The medical examiner eventually

identified Walker’s cause of death as asphyxiation. The medical examiner’s

report included a toxicology report which showed a high level of alcohol in

Walker’s body but no drugs.

      Dunn then interviewed Crowe again. This time, Crowe told Dunn that

during the argument between him and Walker, Walker admitted to having an

affair with Dennis, the same person whose phone number was given to the

                                       3
motel desk manager on the night of Walker’s death. Crowe told Dunn that after

Walker lunged at him and bit him, Crowe held the pillow over her face until he

thought she passed out. He then went to sleep on the bed. When he woke up

and realized she was dead, he panicked and fled.

      Based on this information, Crowe was charged with murder for the death

of Walker. He eventually entered into a plea agreement with the

Commonwealth whereby he pleaded guilty to an amended charge of

manslaughter in the first degree for a recommendation of fifteen years to serve.

After entering his guilty plea, Crowe moved the trial court to classify him as a

domestic violence victim pursuant to KRS 439.3401(5). This classification

would reduce his parole eligibility from 85% of his sentence to 20% of his

sentence.

      The trial court held a hearing on Crowe’s motion at which Crowe’s sister,

mother, father, and father’s paramour testified on behalf of Crowe. These

witnesses, aside from his mother, testified that although they never saw

physical altercations between Crowe and Walker, Crowe would tell them about

the fights and they would sometimes see scratches or other evidence of the

fights on him. They also testified that they witnessed multiple verbal

altercations between the couple. Crowe’s mother testified, in addition to what

the others stated, that on one occasion she saw Walker slap, hit, and punch

Crowe during an argument. Crowe’s sister testified that she saw multiple

scratches and bruises, as well as a large bite mark on Crowe a few days after

Walker’s death. Finally, she testified that on the night of Walker’s death, Crowe

                                        4
called and left her a voicemail, she believed accidentally, and she heard some of

the conversation between Crowe and Walker. During that conversation, she

heard Walker tell Crowe that Walker was going to have sex with someone else.

Crowe’s sister believed Walker was referring to Dennis. Detective Dunn testified

on behalf of the Commonwealth. Dunn’s testimony consisted primarily of the

facts as we have previously described them.

      At the conclusion of the hearing, the trial court made oral findings of fact

and conclusions of law, denying Crowe’s motion. The trial court did not reduce

its findings and conclusions to writing. Crowe appealed the trial court’s ruling

to the Court of Appeals, which vacated the trial court’s order and remanded for

the trial court to make written findings as to the validity of Crowe’s claim.

Crowe v. Commonwealth, No. 2016-CA-000134-MR, 2017 WL 3129204 (Ky.

App. July 21, 2017). On remand, the trial court reviewed the prior hearing and

entered an amended order and final judgment again denying Crowe’s motion.

The trial court found

      that Crowe had been subjected to ongoing verbal abuse and
      occasional domestic violence during his entire marriage to the
      victim. However, this Court cannot find the required nexus
      between the domestic abuse perpetrated by the victim upon Crowe
      during the marriage, including the day of the incident and death of
      Walker, and the smothering of Walker by Crowe as charged. This
      Court further finds that the smothering of Walker by Crowe did not
      occur as the result of domestic violence and abuse. Rather, this
      Court finds that Crowe killed Walker because of her admission to
      him during the argument that she had been having an affair and
      engaging in sexual relations with “Dennis” during their marriage.

(Emphasis added). Crowe again appealed the trial court’s judgment to the

Court of Appeals. The Court of Appeals reversed the trial court holding that

                                        5
“Crowe had successfully connected the physical and verbal domestic violence

to the crime he committed” and that the trial court “erred in ruling otherwise.”

The Commonwealth moved this Court for discretionary review, which we

granted.

                                    II. ANALYSIS

      Generally, for a felony offense committed after December 3, 1980, a

defendant sentenced to imprisonment for two years or more, up to and

including thirty-nine years, is eligible for release on parole after serving twenty

percent of the imposed sentence. See 501 KAR 1:030 § 3(c). However, there are

exceptions to the general rule, and one exception is found in KRS 439.3401,

the “violent offender statute.”

      KRS 439.3401(1), a “violent offender” includes, but is not limited to, a

person who has been convicted of a Class B felony involving the death of the

victim. KRS 439.3401(3)(a) provides that “[a] violent offender who has been

convicted of a capital offense or Class A felony with a sentence of a term of

years or Class B felony shall not be released on probation or parole until he

has served at least eighty-five percent (85%) of the sentence imposed.”

      Crowe pleaded guilty to manslaughter in the first degree, a Class B felony

involving the death of the victim, thereby making him a violent offender under

KRS 439.3401(1)(c). Therefore, under KRS 439.3401(3)(a) he would be ineligible

for parole until he has served 85% of his sentence. However, KRS

439.3401(5) carves out an exemption from the eighty-five percent rule, and

thus a reversion to the twenty percent rule. This exemption is provided to a

                                         6
violent offender “who has been determined by a court to have been a victim of

domestic violence or abuse pursuant to KRS 533.060 with regard to the

offenses involving the death of the victim or serious physical injury to the

victim.” (emphasis added).

      KRS 533.060(1), in turn, provides in pertinent part:

      When a person has been convicted of an offense or has entered a
      plea of guilty to an offense classified as a Class A, B, or C felony
      and the commission of the offense involved the use of a weapon
      from which a shot or projectile may be discharged that is readily
      capable of producing death or other serious physical injury, the
      person shall not be eligible for probation, shock probation, or
      conditional discharge, except when the person establishes that the
      person against whom the weapon was used had previously or was
      then engaged in an act or acts of domestic violence and abuse as
      defined in KRS 403.720 against either the person convicted or a
      family member as defined in KRS 403.720 of the person convicted.

      Finally, KRS 403.720(1) defines “[d]omestic violence and abuse” as

“physical injury, serious physical injury, stalking, sexual abuse, strangulation,

assault, or the infliction of fear of imminent physical injury, serious physical

injury, sexual abuse, strangulation, or assault between family members or

members of an unmarried couple.”

      In summary, “[p]ursuant to the statutory text of KRS 439.3401(5), to

qualify for the exemption, the violent offender must have been a victim of

domestic violence or abuse and that violence or abuse must also have occurred

‘with regard to’ the crime committed by the violent offender claiming the

exemption.” Gaines v. Commonwealth, 439 S.W.3d 160, 164 (Ky. 2014). This

Court has construed that test as consisting of two distinct prongs. See id. at

164-65. The first prong is whether the defendant is a victim of domestic

                                         7
violence. Id. at 164. The second prong is whether “domestic violence or abuse

endured by a defendant occurred ‘with regard to the offenses’ committed by

that defendant.” Id. at 165. Gaines provides a concise summary of how we have

interpreted the second prong:

      we have construed the statutory text to mean that the domestic
      violence exemption of KRS 439.3401(5) applies only when the
      domestic violence or abuse was “involved” in the offense committed
      by the violent offender. See Springer v. Commonwealth, 998 S.W.2d
439, 457 (Ky. 1999). In Commonwealth v. Vincent, 70 S.W.3d 422
      (Ky. 2002), we further explained the evidence must establish “some
      connection or relationship between the domestic violence suffered
      by the defendant and the underlying offense committed by the
      defendant.”[] Id. at 424. We further concluded that “a prior history
      of domestic violence between a violent crime victim and the
      criminal defendant who perpetrated the violent offense does not, in
      and of itself, make the defendant eligible for the parole exemption
      of KRS 439.3401(5).”[] Id. at 425.

Id. We then went on to clarify,

      While neither the statutory language, “with regard to,” nor our
      constructions of it in Springer (“involved”) and Vincent (“some
      connection or relationship”), require a direct and immediate causal
      connection between the act of domestic violence and the murder,
      they do require something more than a mere temporal proximity
      between the domestic abuse and the murder.
Id.

      Crowe’s case is before this Court to determine the correct standard of

appellate review of a trial court’s findings of fact and conclusions of law as to

whether a defendant is entitled to the domestic violence victim exemption to

violent offender parole eligibility under KRS 439.3401(5). Both trial and

appellate courts, despite their best efforts, have struggled with the appropriate

designation of findings of fact and conclusions of law. In the area of domestic



                                         8
violence, this becomes even more difficult and, in turn, may impact the

appellate standard of review. After determining the correct standard of review,

we must then apply it to the trial court’s denial of Crowe’s motion in this case.

   A. Whether a defendant is a victim of domestic violence or abuse is a
      factual finding that is reviewed for clear error. Whether the
      domestic violence or abuse endured by a defendant occurred with
      regard to the offenses committed by that defendant is a mixed
      question of law and fact and is reviewed de novo.

      The Commonwealth argues that an appellate court’s review of a trial

court’s determination of whether a defendant is entitled to the domestic

violence exemption under KRS 439.3401(5) is limited to clear error. Crowe, on

the other hand, argues that a trial court’s determination of whether a

defendant is a victim of domestic violence is a factual finding that should be

reviewed for clear error but that the trial court’s determination of whether he or

she is a victim of domestic violence with regard to the offense with which he

has been convicted is a legal question, or at a minimum a mixed question of

law and fact, and should be reviewed de novo. Crowe analogizes review of the

trial court’s determination in the instant case to review of a trial court’s ruling

on a motion to suppress. In that instance, we first “defer to the trial court’s

factual findings if they are supported by substantial evidence and only review

such findings for clear error.” Bond v. Commonwealth, 453 S.W.3d 729, 732

(Ky. 2015) (citations omitted). Then, “when the findings of fact are supported by

substantial evidence, we review the court’s application of the law to those

facts de novo.” Id. (citation omitted).




                                          9
      Although this Court has not yet been asked directly to determine the

proper standard of review in these types of cases, we have previously addressed

it. The Commonwealth cites to this Court’s decision in Commonwealth v.

Anderson, 934 S.W.2d 276 (Ky. 1996), for the clearly erroneous standard of

review. In that case, we noted that the trial court concluded the defendant had

not established she was a victim of domestic violence and had correctly based

that finding upon a preponderance of the evidence standard. Id. at 278. We

then stated, “The ruling of the trial court was not clearly erroneous.” Id. at 278-

79. However, in that case, we were only reviewing the trial court’s

determination regarding the first prong of the test – whether the defendant was

a victim of domestic violence. Because the trial court found the defendant was

not a victim of domestic violence, it never determined whether she was a victim

of domestic violence with regard to the offense with which she was convicted.

Therefore, we never reviewed the trial court’s finding on that second prong.

      Admittedly, in both Gaines v. Commonwealth, 439 S.W.3d 160, and

Roberts v. Commonwealth, 599 S.W.3d 841, 858 (Ky. 2020), we used the clearly

erroneous standard in reviewing the trial court’s findings that the defendants

in those cases were not victims of domestic violence in regard to the offenses

for which they were convicted. However, in neither of those cases was the

standard of review squarely placed in front of this Court as an issue to be

decided as it is in this case.

      After thoroughly reviewing the statutes and applicable case law, we hold

that a two-part standard of review akin to that used in the review of a trial

                                        10
court’s decision on a suppression motion is the most appropriate standard by

which appellate courts should review a trial court’s determination under KRS

439.3401(5). The trial court’s determination of whether the defendant is a

victim of domestic violence is a factual finding that appellate courts should

review for clear error. If the trial court’s factual findings on this first prong are

supported by substantial evidence, those factual findings shall be deemed

conclusive. The second prong, whether the domestic violence or abuse endured

by the defendant occurred “with regard to the offenses” committed by that

defendant, is a mixed question of law and fact. As such, the trial court’s

determinations on this prong are reviewed de novo. We note, however, appellate

courts shall “give due weight to inferences drawn from those facts by resident

judges and local law enforcement officers.” Ornelas v. United States, 517 U.S.
690, 699 (1996).

   B. The trial court’s factual findings were supported by substantial
      evidence, but it erred in determining Crowe was not a victim of
      domestic violence with regard to the manslaughter.

      We now turn to the case before us to determine if the trial court erred in

finding Crowe was ineligible for the domestic violence exemption under KRS

439.3401(5). We first review the trial court’s factual finding that Crowe was a

victim of domestic violence for clear error. We hold that the trial court did not

err in finding Crowe was a victim of domestic violence, as its finding was

supported by substantial evidence.

      Crowe’s father, sister, and father’s girlfriend all testified about an

extensive history of domestic violence perpetrated by Walker on Crowe. They

                                          11
each testified about instances in which they witnessed Walker verbally abuse

Crowe. They also testified Crowe described to them many instances in which

Walker was physically aggressive towards him. Further, they each testified that

following those instances, they often saw scratches, red marks, or bruises on

Crowe. They all asserted that Walker was the primary aggressor in these

situations.

      Crowe’s mother testified to much of the same as Crowe’s other family

members, but additionally testified to witnessing an incident in which Walker

physically attacked Crowe. She stated that she saw Walker hit Crowe with an

open hand multiple times which progressed to hitting him with a closed fist

upwards of over ten times. She testified that the physical violence was

instigated by Walker and that Crowe did not fight back.

      Detective Dunn testified to Crowe’s version of events on the night of

Walker’s death as relayed to her during two different police interviews. During

the interview in which Crowe admitted to smothering Walker, Crowe explained

that he and Walker were arguing. Walker admitted to him that she was having

an affair with Dennis. During the argument, she lunged at him and bit him

next to his nipple. She also scratched him on his face, neck, and body. Crowe

told Dunn that he then grabbed a pillow, put it against Walker’s face, and

pushed her off of him. He then held her on the ground with the pillow over her

face until she stopped fighting back. He believed she had passed out.

      Although Crowe did not testify at the hearing on his motion regarding the

domestic violence exemption, he did admit to committing the crime during his

                                       12
guilty plea colloquy and explained the events that occurred. He stated that he

and Walker got into an argument. She attacked him and bit him. He tried to

restrain her to keep her from attacking him anymore. He put a pillow over her

mouth to keep her from biting him, as she had bit him on his arms, chest, and

back. He believed she had passed out but realized in the morning that she was

deceased.

      Based on our thorough review of the full record, the trial court did not

clearly err in finding Crowe was a victim of domestic violence or abuse by a

preponderance of the evidence. We now turn to whether the trial court erred in

determining Crowe was not a victim of domestic violence with regard to the

manslaughter. We engage in a de novo review and hold that the trial court

erred in this determination.

      The trial court’s written order stated that it could not find “the required

nexus between the domestic abuse perpetrated by the victim upon Crowe

during the marriage, including the day of the incident and death of Walker, and

the smothering of Walker by Crowe as charged.” The trial court went on to find

that “the smothering of Walker by Crowe did not occur as the result of the

domestic violence and abuse.” (emphasis added.) Instead, the trial court found

that “Crowe killed Walker because of her admission to him during the

argument that she had been having an affair and engaging in sexual relations

with ‘Dennis’ during their marriage.”

      Although we held in Gaines that “something more than a mere temporal

proximity between the domestic abuse and the murder” was required, we also

                                        13
made clear that “a direct and immediate causal connection between the act of

domestic violence and the murder” was not required. 439 S.W.3d at 165. We

reaffirm that holding today and make a clear statement that an act of domestic

violence need not cause the commission of the crime in order for the defendant

to be eligible for the domestic violence exemption under KRS 439.3401(5). That

is to say, the defendant need not have committed the crime because of the

domestic violence nor must the crime be the result of the domestic violence for

the defendant to be eligible for the domestic violence exemption under KRS

439.3401(5). The statute and our caselaw interpreting that statute only require

that the domestic violence be involved in the commission of the crime or that

there be a relationship or a connection between the two. See Springer v.

Commonwealth, 998 S.W.2d 439, 457 (Ky. 1999) (“involved”); Commonwealth v.

Vincent, 70 S.W.3d 422, 424 (Ky. 2002) (“relationship”).

      Turning to the evidence in Crowe’s case, we hold that Crowe was a victim

of domestic violence in regard to the commission of the manslaughter of

Walker. We first note that the only living person who knows what happened in

the motel room on the night of Walker’s death is Crowe. Yet he chose not to

testify at the hearing on his motion to classify him as a domestic violence

victim pursuant to KRS 439.3401(5). His testimony about the night in question

would have been both highly relevant and incredibly helpful to the question

before the trial court.

      Nevertheless, we have already detailed most of the evidence that

supports our holding. Members of Crowe’s family testified to the history of

                                       14
domestic violence perpetrated by Walker on Crowe. Crowe explained during his

plea colloquy what happened in the motel room on the night of Walker’s death.

He stated that the couple was arguing, and Walker physically attacked him.

She scratched and bit him on various parts of his body, including a serious

bite wound on his chest. He held a pillow over Walker’s face to subdue her

attack which resulted in her suffocation and death. Crowe made a similar

statement to Dunn during his second police interview. Finally, Crowe’s injuries

were still visible days after Walker’s attack, as evidenced by photos introduced

at the hearing on his motion.

      Although this evidence is not overwhelming, it was sufficient to satisfy

Crowe’s burden of proving by a preponderance of the evidence that he was a

victim of domestic violence in regard to the manslaughter of Walker, especially

considering the Commonwealth put on little evidence to controvert his version

of events or undermine his credibility. As such, the trial court erred in finding

otherwise.

                                III.   CONCLUSION

      Accordingly, and for the foregoing reasons, we affirm the Court of

Appeals.

      Minton, C.J.; Hughes, Lambert, VanMeter and Wright, JJ., concur.

Nickell, J., not sitting.




                                        15
COUNSEL FOR APPELLANT:

Daniel J. Cameron
Attorney General of Kentucky

Leilani Karin Marie Martin
Assistant Attorney General


COUNSEL FOR APPELLEE:

Kathleen Kallaher Schmidt
Assistant Public Advocate




                               16